Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 03/09/2021 in which claims 21-38 were cancelled has been entered of record. Currently, claims 1-20 are pending in light of the amendment.	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. A second word line is connected to the second memory cell, a second string select line is connected to the second string select transistor, and a second ground select line is connected to the second ground select transistor; and a controller configured to apply a pass voltage to the first string select line from a first time point, apply a first read voltage to the first word line during a first read section from the first time point to a second time point, apply a first ground select line voltage to the first ground select line from the first time point, apply a ground voltage to the second string select line, apply the first ground select line voltage to the second ground select line during a first control section which is a portion of the first read section, and apply a first common source line voltage to the common source lime during the first control section, in combination with other limitations.
Claim 10. A second string including a second memory cell corresponding to a read address of the read command, and a common source line; and a controller which applies a first read voltage to the second memory cell during a first read section, applies a first ground select line voltage to the first ground select transistor during a first control section, which is a part of the first read section, and applies a first common source line voltage to the common source line during the first control section, in combination with other limitations, in combination with other limitations. 
Claim 19. Cell through a second ward line, connected to the second string select transistor through a second string select line, connected to the second ground select transistor through a second ground select line, and connected to the common source line: an input/output circuit which receives a decoded column address from the address decoder; and a controller which applies a pass voltage to the first string select line from a first time pot, applies a first read voltage to the first word line during a first read section from the first time point to a second time point, applies a first ground select line voltage to the first ground select line from the first time point, apples a ground voltage to the second string select line, applies a first ground select line voltage to the second ground select line during a first control section, which 1s a portion of the first read section, and applies a first common source line voltage to the common source line during the first control section, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827